DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 02/02/2022.
Status of Rejections
The rejection of claim(s) 4-12, 16 and 25-28 under 35 USC 112(b) is/are withdrawn in view of applicant’s amendments.
All previous rejections are maintained.
Claims 1 and 4-34 are pending and under consideration for this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-7, 12-17, 20-21, 24-29 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (GB 2389591), hereinafter Glass ‘591, in view of Bauman (U.S. Patent No. 3,307,318), Bennett et al. (“Cathodic Protection of Concrete Bridges: A Manual of Practice”, Strategic Highway Research Program, 1993), hereinafter Bennett, and Glass et al. (U.S. 2015/0284860), hereinafter Glass ‘860; claim 5 being evidenced by Merriam-Webster (Definition of “heat-seal”, Merriam-Webster.com), and claim 17 being evidenced by Encyclopedia Britannica (“Elastomer”, Encyclopedia Britannica, Inc., 2019) and Hitzler (“Technical Data Sheet—Blu-Tack”, Bostik Australia, 2015).
Regarding claim 1, Glass ‘591 teaches an anode assembly for insertion in a gap between a section of a reinforced concrete structure and another solid structure (see e.g. Page 2, lines 18-19), comprising an expandable member (“body of deformable material” which can expand, see e.g. Page 2, line 21 and Page 3, lines 14-16); an anode attached to the expandable member (see e.g. Page 2, lines 20-21) for protecting a steel reinforcement in the reinforced concrete structure (see e.g. Page 1, lines 2-3, and Page 2, lines 26-28); an anode connector connected to the anode assembly (“non sacrificial conductor”, see e.g. Page 5, lines 3-4), whereby in use, the anode assembly is inserted into the gap, between the section of the reinforces concrete structure and the solid structure (see e.g. Page 2, lines 18-19); the expandable member of the anode assembly comprises a compressed compressible material (see e.g. Page 4, lines 12-13), and the compressible material is configured to expand so as to press the anode into contact with a surface of the reinforced concrete structure (see e.g. Page 4, lines 1-2); and wherein the anode assembly comprises a flexible enclosure (see e.g. Page 3, line 14, body of deformable material defining a cavity), and the compressible material is contained within the flexible enclosure (see e.g. Page 3, lines 14-17, the body of deformable material, equivalent to a flexible enclosure, defines a cavity containing a deformable fluid such as a foamed polymer which allows compression and expansion to occur, equivalent to a compressible material), and the anode is attached to an exterior of the flexible enclosure (see e.g. Page 4, lines 24-25), whereby in use, the compressible material expands to press the anode into contact with a surface of the reinforced concrete structure (see e.g. Page 2, lines 21-23, and Page 4, lines 1-2).
Glass ‘591 does not teach the compressible material being sealed within the flexible enclosure under air-evacuated conditions, whereby the compressible material expands when air is caused to re-enter the flexible enclosure. 
Bauman teaches an expandable assembly for filling voids or joints between spaced wall structures (see e.g. Col. 1, lines 9-13 and 27-32) comprising a compressed synthetic plastic foam sealed within a vapor impermeable plastic bag from which air is expelled prior to sealing to maintain the foam in a compressed state (see e.g. Fig. 3, foam 10 compressed within sealed bag 12 and inserted between walls 16 and 18; Col. 1, lines 16-25, and Col. 2, lines 11-13). The foam then re-expands upon opening or puncture of the bag to allow entry of air after the sealed bag is placed within its desired position (see e.g. Fig. 4, foam 10 expanded after puncture of the bag; Col. 1, lines 26-30, and Col. 2, lines 18-19). This structure allows for compact packaging, complete in situ filling of the desired void, as well as protection of the foam material from soiling even after expansion (see e.g. Col. 1, lines 16-17, 32-33 and 68-72). Glass ‘591 similarly teaches the desire for the deformable material to be expanded after insertion into the gap (see e.g. Glass ‘591 Page 5, lines 27-28).
Though Bauman does not relate to cathodic protection or anode assemblies, it is analogous art because it is concerned with the similar problem of providing an expandable assembly for pressing against the sides of a joint or gap between structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compressed material of Glass ‘591 to be sealed within the flexible enclosure under air-evacuated conditions, and further expandable upon re-entry of air, as taught by Bauman in order to allow for compact packaging, secure filling of the desired gap after insertion of the assembly, as well as protection of the compressed material from soiling even after expansion.
Glass ‘591 in view of Bauman does not explicitly teach the anode assembly being part of an array of anode assemblies and the anode connector interconnecting the array of anode assemblies. Glass ‘591 does however teach that the concrete sections where the anode assembly is to be inserted are often heavily reinforced (see e.g. Page 2, lines 4-5 and 14-16).
Bennett relates to cathodic protection systems of reinforced concrete (see e.g. Page 3, 1st Paragraph), and teaches that anodes should be designed to provide a uniform distribution of current to the protected steel (see e.g. Page 26, 4th paragraph, line 1). This could ideally be satisfied by an anode overlay or coating that uniformly covers the entire concrete surface, but is more practically accomplished by a series of properly spaced discrete anodes (see e.g. Page 26, 4th paragraph, lines 1-4). Though Glass ‘591 teaches a single anode assembly, it does not extend over the entire concrete surface (see e.g. Glass ‘591 Page 8, lines 14-15 and 25-26, 60x140x0.4mm zinc anode sheets versus 1000x1000x400mm concrete blocks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode assembly taught by Glass ‘591 in view of Bauman to form an array of discrete anodes as taught by Bennett as a practical way to provide uniform current distribution to all the steel reinforcements along an entire concrete gap.
Glass ‘591 in view of Bauman and Bennett does not explicitly teach the anode connector interconnecting the array of anode assemblies. Glass ‘591 does however teach that electrical connection must be made to the individual anode assembly (see e.g. Glass ‘591 Page 6, lines 10-14).
Glass ‘860 teaches a method and system for protecting steel in reinforced concrete (see e.g. Abstract), comprising an array of discrete anodes which are connected individually or as an array or string of anodes (see e.g. Figs. 5 and 11, Paragraph 0079, lines 2-7, and Paragraph 0098, lines 2-10). 
KSR Rational E states that it may be obvious to choose “from a finite number of identified, predictable solutions, with a reasonable expectation of success”. There are limited number of ways that the anode assemblies can be connected to a current supply, namely individually or by being connected in a string, as taught by Glass ‘860. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the array of anode assemblies taught by Glass ‘591 in view of Bauman and Bennett to have the anode connecter interconnecting the array of anode assemblies as taught by Glass ‘860 as one of two ways to provide electrical connection to each anode which has a reasonable expectation of success. 
Regarding claim 4, Glass ‘591 in view of Bauman, Bennett and Glass ‘860 teaches the flexible enclosure being made of a plastic material (see e.g. Bauman Col. 1, lines 19-20).
Regarding claim 5, Glass ‘591 in view of Bauman, Bennett and Glass ‘860 teaches the flexible enclosure being made of a thermoplastic material (see e.g. Bauman Col. 1, lines 19-20 and 23-24, the bag is plastic and sealable by heat sealing, which necessitates the plastic being a thermoplastic, as evidenced by the Merriam-Webster definition of “heat-seal”, which defines it as uniting two or more thermoplastic surfaces by heat and pressure). 
Regarding claim 6, Glass ‘591 in view of Bauman, Bennett and Glass ‘860 teaches the flexible enclosure comprising an air-impermeable layer (see e.g. Bauman Col. 1, lines 19-20, “vapor impermeable”). 
Regarding claim 7, Glass ‘591 in view of Bauman, Bennett and Glass ‘860 teaches the flexible enclosure comprising a heat-sealable material (see e.g. Bauman Col. 1, lines 23-24).
Regarding claim 12, Glass ‘591 in view of Bauman, Bennett and Glass ‘860 teaches the flexible enclosure comprising a heat seal for sealing the compressible material inside the flexible enclosure (see e.g. Bauman Col. 1, lines 23-24).
Regarding claim 13, Glass ‘591 in view of Bauman, Bennett and Glass ‘860 teaches each anode being a discrete anode (see e.g. Bennet Page 26, 4th paragraph, lines 3-4) and the anode connector of each anode being interconnected via an interconnecting conductor (see e.g. Figs. 5 and 11 of Glass ‘860, connecting wires 46 and 87 which respectively connect to anodes 45 and 85/86).
Regarding claim 14, Glass ‘591 in view of Bauman, Bennett and Glass ‘860 teaches each anode being an inert anode for use in an impressed current cathodic protection treatment or a sacrificial anode for use in a sacrificial cathodic protection treatment (see e.g. Glass ‘591 Page 4, lines 23-25, and Page 1, lines 8-11 and 16-19).
Regarding claim 15, Glass ‘591 in view of Bauman, Bennett and Glass ‘860 teaches an anode assembly comprising a second anode attached to the expandable member opposite the attached anode (see e.g. Glass ‘591 Fig. 4, zinc sheet anodes 21, Page 8, lines 14-15).  
Regarding claim 16, Glass ‘591 in view of Bauman, Bennett and Glass ‘860 teaches the anode assembly comprising a second anode attached to the expandable member opposite the attached anode (see e.g. Glass ‘591 Fig. 4, zinc sheet anodes 21, Page 8, lines 14-15), and the second anode being provided on an exterior surface of the flexible enclosure opposite the attached anode (see e.g. Glass ‘591 Page 4, lines 24-25).  
Regarding claim 17, Glass ‘591 in view of Bauman, Bennett and Glass ‘860 teaches the anode being attached to the expandable member using an elastomeric adhesive (“blue tac” may be used as an adhesive to attach the anode, see e.g. Glass ‘591 Page 6, lines 19-24; an elastomer is any rubbery material composed of polymers that is capable or returning to its original shape after being stretched, as evidenced by Encyclopedia Britannica, see e.g. Page 1, lines 1-4; blue tac, or Blu-Tack, is a pliable reusable plastic adhesive with a synthetic polymer base which can be stretched and subsequently re-rolled, as evidenced by Hitzler, see e.g. Pages 1 and 2, and therefore meets the definition of an elastomer).  
Regarding claim 20, Glass ‘591 in view of Bauman, Bennett and Glass ‘860 teaches each anode measuring 60 mm by 140 mm (see e.g. Glass ‘591 Page 8, lines 14-15).
Regarding claim 21, Glass ‘591 in view of Bauman, Bennett and Glass ‘860 teaches each anode assembly has a maximum thickness in an unexpanded state of at most 8 mm to about 100 mm (the assembly must be able to be inserted into the gap between the section of concrete and the structure, which ranges from at least 8 mm to at most 100 mm; see e.g. Glass ‘591 Page 3, lines 24-27), overlapping with the claimed range of the present invention. MPEP § 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.
Regarding claim 24, Glass ‘591 in view of Bauman, Bennett and Glass ‘860 teaches the anode connector comprising titanium (see e.g. Glass ‘591 Page 5, lines 4-5).  
Regarding claim 25, Glass ‘591 in view of Bauman, Bennett and Glass ‘860 teaches an anode assembly comprising a first compressible material and a second compressed material (see e.g. Glass ‘591 Fig. 2, polymer strips 11; Page 7, lines 14-15), whereby in use, the at least one anode assembly is inserted into the gap between the section of the reinforced concrete structure and the solid structure with the compressible materials in a compressed state (see e.g. Glass ‘591 Page 5, lines 27-28), the first and second compressible materials being configured to expand so as to press the anode into contact with a surface of the concrete structure (see e.g. Glass ‘591 Fig. 2, anode materials 13 pressed against the concrete walls of joint 19; Page 7, lines 20-21).
Glass ‘591 in view of Bauman, Bennett and Glass ‘860 does not explicitly teach the first and second compressible materials each being sealed within a first and second flexible enclosure under air-evacuated conditions, and the expansion of the compressible materials occurring when air is caused to re-enter the first and/or second flexible materials.
Bauman, as stated above, teaches the compact expandable packaging of the compressible foam within a sealed plastic bag by application of a vacuum and subsequent puncture of the bag to allow the foam to re-expand (see e.g. Bauman Col. 1, lines 16-27). Glass ‘591 further teaches that for irregular or very wide joints, the first and second compressible materials can be designed to inflate (see e.g. Glass ‘591 Page 7, lines 15-19), i.e. expand. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode assembly taught by Glass ‘591 in view of Bauman, Bennett and Glass ‘860 to have each of the compressible materials sealed within their own flexible enclosures to allow for expansion of both materials to accommodate for irregular and very wide concrete joints.
Regarding claim 26, Glass ‘591 in view of Bauman, Bennett and Glass ‘860 teaches the first flexible enclosure being attached to the second flexible enclosure (the deformable members are attached and therefore the flexible enclosures as taught in regards to claim 25 would be attached; see e.g. Glass ‘591 Page 6, lines 16-17).  
Regarding claim 27, Glass ‘591 in view of Bauman, Bennett and Glass ‘860 teaches the first flexible enclosure being attached to the second flexible enclosure by an adhesive (the deformable members are attached by an adhesive and therefore the flexible enclosures as taught in regards to claim 25 would be attached by an adhesive; see e.g. Glass ‘591 Page 6, lines 16-17).  
Regarding claim 28, Glass ‘591 in view of Bauman, Bennett and Glass ‘860 teaches a first and a second anode, wherein the first and second anodes are attached on corresponding exterior surfaces of the first and second flexible enclosures, facing away from one another (see e.g. Glass ‘591 Fig. 2, two anode materials 13 against the walls of concrete joint 19; Page 8, lines 14-15, and Page 4, lines 24-25).  
Regarding claim 29, Glass ‘591 in view of Bauman, Bennet and Glass ‘860 does not explicitly teach the array comprising at least three assemblies, however Bennet does teach the anodes being placed at 12 in apart along the reinforced concrete (see e.g. Bennet Page 26, 4th paragraph, lines 4-6). 
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the array of anode assemblies taught by Glass ‘591 in view of Bauman, Bennet and Glass ‘860 to comprise at least 3 anode assemblies in cases where the reinforced concrete gap is greater than 3 ft. long.
Regarding claim 31, Glass ‘591 in view of Bauman, Bennett and Glass ‘860 teaches the anode assemblies being arranged at a density of about 3 anode assemblies per square meter (see e.g. Bennet Page 26, 4th paragraph, lines 4-6, the discrete anodes are taught arranged with about 12 in spacing)
Regarding claim 32, Glass ‘591 in view of Bauman, Bennett and Glass ‘860 teaches a structure comprising a gap between a section of a reinforced concrete structure and another solid structure the structure containing in the gap the array of anode assemblies according to claim 1 (see e.g. Glass ‘591 Fig. 2, concrete joint 19 comprising the anode assembly; Page 7, lines 12-13).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass ‘591 in view of Bauman, Bennett and Glass ‘860, as applied to claim 1 above, further in view of Glass et al. (U.S. 2012/0111736), hereinafter Glass ‘736.
Regarding claim 8, Glass ‘591 in view of Bauman, Bennett and Glass ‘860 teaches all the elements of the invention of claim 1 as stated above. Glass ‘591 in view of Bauman, Bennett and Glass ‘860 does not explicitly teach the inner surface of the flexible enclosure being dimpled. 
Glass ‘736 teaches a sacrificial anode assembly for corrosion protection in concrete (see e.g. Abstract), that utilizes a plastic bag for storage from which air is removed under vacuum, the bag being subsequently sealed (see e.g. Paragraph 0031, line 4-Paragraph 0032, line 4), similar to the vacuum compression and sealing taught by Bauman (see e.g. Bauman Col. 1, lines 21-24). This bag has at least one dimpled surface to facilitates air flow out of the bag (see e.g. Paragraph 0032, lines 6-8), thereby easing this vacuum packing process.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flexible enclosure taught by Glass ‘591 in view of Bauman, Bennett and Glass ‘860 to include a dimpled inner surface as taught by Glass ‘736, to facilitate the application of vacuum on the enclosure by allowing air to flow out more quickly.
Claims 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass ‘591 in view of Bauman, Bennett and Glass ‘860, as applied to claim 1 above, further in view of Pethrick (“Composites” in Polymer Science and Technology for Scientists and Engineers, 2010).
Regarding claim 9, Glass ‘591 in view of Bauman, Bennett and Glass ‘860 teaches all the elements of the invention of claim 1 as stated above. Glass ‘591 in view of Bauman, Bennett and Glass ‘860 further teaches the compressible material being a foamed material (see e.g. Glass ‘591 Page 4, line 13). Glass ‘591 in view of Bauman, Bennett and Glass ‘860 does not explicitly teach the foamed material being open cell.
Pethrick relates to a polymer foam such as polyurethane (see e.g. Page 151, 3rd Paragraph, lines 7-8), which is the same material taught by Glass ‘591 (see e.g. Glass ‘591 Page 3, lines 12-13), and teaches that in order for the foam to be compressible it is necessary for it to be open celled (see e.g. Page 151, 3rd Paragraph, lines 7-8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the foamed material taught by Glass ‘591 in view of Bauman, Bennett and Glass ‘860 to be an open cell foam as taught by Pethrick to provide the desired compressibility.
Regarding claim 11, Glass ‘591 in view of Bauman, Bennett, Glass ‘860 and Pethrick teaches the open cell foamed material comprising a polyurethane (see e.g. Glass ‘591 Page 3, lines 12-13).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass ‘591 in view of Bauman, Bennett, Glass ‘860 and Pethrick, as applied to claim 9 above, further in view of Drobny (“Processing Methods Applicable to Thermoplastic Elastomers” in Handbook of Thermoplastic Elastomers, 2007). 
Regarding claim 10, Glass ‘591 in view of Bauman, Bennett, Glass ‘860 and Pethrick teaches all the elements of the invention of claim 9 as stated above. Glass ‘591 in view of Bauman, Bennett, Glass ‘860 and Pethrick does not teach the open cell foamed material having a density of greater than 30 kg/m3. 
Drobny teaches that polymer foam densities range from about 1.6-960 kg/m3, and higher density polymer foams, greater than a low density of about 30 kg/m3, are required for structural, load-bearing applications (see e.g. Page 121, Col. 2, lines 18-24). The polymer foam taught by Glass ‘591 must bear the load of the anode as it expands to keep it pressed against the concrete surface (see e.g. Glass ‘591, Page 4, lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the open cell foamed material taught by Glass ‘591 in view of Bauman, Bennett, Glass ‘860 and Pethrick to have a density of greater than 30 kg/m3 as taught by Drobny in order to improve its load bearing capability.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass ‘591 in view of Bauman, Bennett and Glass ‘860, as applied to claim 1 above, further in view of Deiss (U.S. Patent No. 8,541,084).
Regarding claim 18, Glass ‘591 in view of Bauman, Bennett and Glass ‘860 teaches all the elements of the invention of claim 1 as stated above. Glass ‘591 in view of Bauman, Bennett and Glass ‘860 does not teach a ratio of unexpanded to expanded assembly thickness being at least 1:2.
Deiss teaches a foam strip for sealing a joint (see e.g. Abstract). This foam strip is pre-compressed to preferably 5 to 10 times less than its expanded state, and in use only utilizes about half of this expansion to ensure that the foam will rest securely against the opposing sealed surfaces (see e.g. Col. 4, lines 22-28). Glass ‘591 teaches the desire for the deformable material to keep the anode proximate the concrete surface, allowing for concrete movement such as expansion and contraction dues to concrete movement (see e.g. Glass ‘591, Page 2, lines 25-27), showing an example where the anode easily separated after the assembly was put into tension by opening the gap in which it was inserted (see e.g. Glass ‘591 Page 9, lines 10-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the assembly taught by Glass ‘591 in view of Bauman, Bennett and Glass ‘860 have a ratio of the unexpanded thickness to be 5 to 10 times that of the expanded thickness as taught by Deiss to allow for the anode to remain pressed against the concrete in cases of expansion and contraction of the gap.
Regarding claim 19, Glass ‘591 in view of Bauman, Bennett and Glass ‘860 and Deiss teaches the ratio of unexpanded to expanded assembly thickness being from about 1:5 to about 1:10 (see e.g. Deiss, Col. 4, lines 22-25).  
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass ‘591 in view of Bauman, Bennett and Glass ‘860, as applied to claim 1 above, further in view of Tarrant et al. (U.S. 2012/0152732), hereinafter Tarrant. 
Regarding claim 22, Glass ‘591 in view of Bauman, Bennett and Glass ‘860 teaches all the elements of the invention of claim 1 as stated above. Glass ‘591 in view of Bauman, Bennett and Glass ‘860 further teaches the anode material comprising zinc, particularly when it is a sacrificial anode (see e.g. Glass ‘591 Page 5, lines 6-7). 
Glass ‘591 in view of Bauman, Bennett and Glass ‘860 does not teach anode comprising a first and a second layer of anode material, the anode connector extending between the first and second layers of anode material, thereby forming a connection with the anode.
Tarrant teaches a discrete sacrificial zinc anode (see e.g. Abstract), comprising a first layer and second layer of anode material (see e.g. Fig. 2, upper and lower plates 12 and 14; Paragraph 0026, lines 1-5). This two layer structure allows for the zinc anodes to be placed at the surface of the anode assembly for optimal ionic transfer to the surrounding medium (see e.g. Paragraph 0010, lines 4-7). A fastener extends between the two layers to provide an electrical connection between the two layers and an electrically conducting wire that may extend between the two layers (see e.g. Fig. 4, electrically conducting wire 30; Paragraph 0026, lines 5-7, and Paragraph 0034, lines 3-3-6). Providing the wire between the two plates allows a gap to be formed which can receive corrosion products without the need for an additional element such as a washer (see e.g. Paragraph 0026, lines 11-13, and Paragraph 0034, lines 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode taught by Glass ‘591 in view of Bauman, Bennett and Glass ‘860 to comprise at least two layers of anode material as taught by Tarrant in order to the zinc material to be placed at the surface of the anode assembly for optimal ion transfer.
Tarrant further teaches a fastener extending between the two layers to provide an electrical connection between the two layers and an electrically conducting wire that may extend between the two layers (see e.g. Fig. 4, electrically conducting wire 30; Paragraph 0026, lines 5-7, and Paragraph 0034, lines 3-3-6). Providing the wire between the two plates allows a gap to be formed which can receive corrosion products without the need for an additional element such as a washer (see e.g. Paragraph 0026, lines 11-13, and Paragraph 0034, lines 2-3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode taught by Glass ‘591 in view of Bauman, Bennett, Glass ’860 and Tarrant to have the anode connecting wire extending between the two layers of anode material in order to provide a gap for receiving corrosion products without the need for an additional mechanical element.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass ‘591 in view of Bauman, Bennett, Glass ‘860 and Tarrant, as applied to claim 22 above, further in view of Giorgini (U.S. Patent No. 7,998,321). 
Glass ‘591 in view of Bauman, Bennett, Glass ‘860 and Tarrant teaches all the elements of the invention of claim 22 as stated above. Glass ‘591 in view of Bauman, Bennett, Glass ‘860 and Tarrant does not teach the first and second layers being welded together, thereby securing the anode connector therebetween, instead teaching the layers being connected by a fastener, which provides electrical connection between the layers (see e.g. Tarrant Fig. 2, fastener 18; Paragraph 0026, lines 3-7). Glass ‘591 similarly teaches the anode connector maintaining electrical continuity throughout the anode material, especially when it is sacrificial (see e.g. Glass ‘591 Page 6, lines 24-26).
Giorgini teaches a sacrificial anode assembly for cathodic protection of a steel reinforced structure (see e.g. Abstract), consisting of two zinc sheets which are secured to an electrically conductive band and then two each other by spot welding, thereby securing the conductive band between the two sheets (see e.g. Figs. 2 and 3, zinc sheets 15 and 16 joined by welding points W around conductive band 13; Col. 2, lines 31-42), the conductive band serving as the electrical link for charge transfer between the anode assembly and the steel reinforcement (see e.g. Col. 2, lines 24-31).
KSR Rationale B states that “simple substitution of one known element for another to obtain predictable results may be obvious”. Giorgini shows spot welding being used to connect an anode assembly in a similar configuration as that taught above by Glass ‘591 in view of Bauman, Bennett, Glass ‘860 and Tarrant with regards to claim 22 that provides the desired electrical continuity.
It would have therefore been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second layers of anode material taught by Glass ‘591 in view of Bauman, Bennett, Glass ‘860 and Tarrant to be welded together as an alternate means of connecting the anodes to provide electrical continuity which would have a reasonable expectation of success as taught by Giorgini.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass ‘591 in view of Bauman, Bennett and Glass ‘860, as applied to claim 1 above, further in view of Webb (U.S. Patent No. 5,183,694), as evidenced by Silvion (“Type WE10 Ag/AgCl 0.5 M KCl Embeddable Reference Electrode for Use in Concrete”, Silvion Limited ,2020), Biron (“Detailed Accounts of Thermoplastic Resins” in Thermoplastics and Thermoplastic Composites (3rd Edition), Elsevier, 2018), and Higgins (“Some Fundamental Chemistry” in Engineering Metallurgy-Applied Physical Metallurgy (6th Edition), Elsevier, 1993). 
Regarding claim 30, Glass ‘591 in view of Bauman, Bennett and Glass ‘860 teaches all the elements of the invention of claim 1 as stated above. Glass ‘591 in view of Bauman, Bennett and Glass ‘860 does not teach at least one of the anode assemblies comprising a reference electrode mounted to and electrically isolated from the anode, and a reference electrode conductor for connecting the reference electrode to a measuring apparatus, the reference electrode conductor being electrically isolated from the anode.  
Webb teaches an apparatus for inhibiting corrosion of reinforcements in a structure consisting of multiple anodes arranged adjacent to the surface of the structure (see e.g. Abstract), which may comprise a reference electrode which is attached to a portion of a titanium anode assembly where a section has been removed (see e.g. Col. 14, lines 33-40). A reference electrode lead wire is also connected to the reference electrode (see e.g. Col. 14, line 43). The anode assembly comprising this reference electrode is used in conjunction with similar sections not containing reference electrode in order to provide the anode array with an integral means of system monitoring without having to make special physical or electrical entry (see e.g. Col. 14, lines 58-61, and Col. 17, lines 37-43). The reference electrode is a WE10 type silver-silver chloride reference electrode by Silvion Ltd (see e.g. Col. 14, lines 38-40). This type of reference electrode is provided with an outer casing material of acetal and also provided with a nylon cable gland, as evidenced by Silvion (see e.g. Silvion, Page 2, Outer Casing—Material), both of which are plastic polymers that would provide electrical insulation from the anode, as evidenced by Biron and Higgins (see e.g. Biron, Page 477, Section 4.17.6, and Higgins, Page 25, 4th Paragraph, lines 6-7). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the array of anodes taught by Glass ‘591 in view of Bauman, Bennett and Glass ‘860 to comprise an embedded reference electrode system as taught by Webb to provide an integral means of monitoring the cathodic protection system. 
Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass ‘591 in view of Bauman (U.S. Patent No. 3,307,318).
Regarding claim 33, Glass ‘591 teaches an anode assembly for insertion in a gap between a section of a reinforced concrete structure and another solid structure (see e.g. Page 2, lines 18-19), wherein the anode assembly comprises a flexible enclosure (see e.g. Page 3, line 14, body of deformable material defining a cavity); a compressible material contained within the flexible enclosure (see e.g. Page 3, lines 14-17, the body defining the cavity containing a deformable fluid which allows compression and expansion to occur), and an anode attached to an exterior surface of the flexible enclosure (see e.g. Page 2, line 20-21) for protecting a steel reinforcement in the reinforced concrete structure (see e.g. Page 1, lines 2-3, and Page 2, lines 26-28), whereby in use, the compressible material expands to press the anode into contact with a surface of the reinforced concrete structure (see e.g. Page 2, lines 21-23, and Page 4, lines 1-2). 
Glass ‘591 does not teach the compressible material being sealed within the flexible enclosure under air-evacuated conditions, whereby the compressible material expands when air is caused to re-enter the flexible enclosure. 
Bauman teaches an expandable assembly for filling voids or joints between spaced wall structures (see e.g. Col. 1, lines 9-13 and 27-32) comprising a compressed synthetic plastic foam sealed within a vapor impermeable plastic bag from which air is expelled prior to sealing to maintain the foam in a compressed state (see e.g. Fig. 3, foam 10 compressed within sealed bag 12 and inserted between walls 16 and 18; Col. 1, lines 16-25, and Col. 2, lines 11-13). The foam then re-expands upon opening or puncture of the bag to allow entry of air after the sealed bag is placed within its desired position (see e.g. Fig. 4, foam 10 expanded after puncture of the bag; Col. 1, lines 26-30, and Col. 2, lines 18-19). This structure allows for compact packaging, complete in situ filling of the desired void, as well as protection of the foam material from soiling even after expansion (see e.g. Col. 1, lines 16-17, 32-33 and 68-72). Glass ‘591 similarly teaches the desire for the deformable material to be expanded after insertion into the gap (see e.g. Glass ‘591 Page 5, lines 27-28).
Though Bauman does not relate to cathodic protection or anode assemblies, it is analogous art because it is concerned with the similar problem of providing an expandable assembly for pressing against the sides of a joint or gap between structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compressed material of Glass ‘591 to be sealed within the flexible enclosure under air-evacuated conditions, and further expandable upon re-entry of air, as taught by Bauman in order to allow for compact packaging, secure filling of the desired gap after insertion of the assembly, as well as protection of the compressed material from soiling even after expansion.
Regarding claim 34, Glass ‘591 teaches a method of producing an anode assembly adapted for insertion into a gap between a section of a reinforced concrete structure and another solid structure (see e.g. Page 2, lines 18-19), the method comprising the steps of: providing an expandable member (“deformable material” which can expand, see e.g. Page 2, line 21 and Page 3, lines 14-16) in an unexpanded state (see e.g. Page 5, lines 27-28), the expandable material comprising a flexible enclosure and a compressible material (see e.g. Page 3, lines 14-17, body of deformable material defining a cavity containing a deformable fluid which allows compression and expansion to occur); and attaching an anode to the expandable member (see e.g. Page 4, lines 24-25); wherein the unexpanded expandable member is suitable for expanding so as to press the anode into contact with a surface of the reinforced concrete structure (see e.g. Page 2, lines 21-23, and Page 4, lines 1-2).
Glass ‘591 does not teach evacuating air from within the flexible enclosure to compress the compressible material and sealing the compressible material in the flexible enclosure to fix the compressible material in a compressed state. 
Bauman teaches an expandable assembly for filling voids or joints between spaced wall structures (see e.g. Col. 1, lines 9-13 and 27-32) comprising a compressed synthetic plastic foam sealed within a vapor impermeable plastic bag from which air is expelled prior to sealing to maintain the foam in a compressed state (see e.g. Fig. 3, foam 10 compressed within sealed bag 12 and inserted between walls 16 and 18; Col. 1, lines 16-25, and Col. 2, lines 11-13). The foam then re-expands upon opening or puncture of the bag to allow entry of air after the sealed bag is placed within its desired position (see e.g. Fig. 4, foam 10 expanded after puncture of the bag; Col. 1, lines 26-30, and Col. 2, lines 18-19). This structure allows for compact packaging, complete in situ filling of the desired void, as well as protection of the foam material from soiling even after expansion (see e.g. Col. 1, lines 16-17, 32-33 and 68-72). Glass ‘591 similarly teaches the desire for the deformable material to be expanded after insertion into the gap (see e.g. Glass ‘591 Page 5, lines 27-28).
Though Bauman does not relate to cathodic protection or anode assemblies, it is analogous art because it is concerned with the similar problem of providing an expandable assembly for pressing against the sides of a joint or gap between structures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compressed material of Glass ‘591 to be sealed within the flexible enclosure under air-evacuated conditions to maintain a compressed state, as taught by Bauman in order to allow for compact packaging, secure filling of the desired gap after insertion of the assembly, as well as protection of the compressed material from soiling even after expansion.
Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive. 
Applicant argues, on page 8, that Glass ‘591 was intended to be an elongated assembly inserted along the entire length of the expansion gap. This is not considered persuasive. Though Glass ‘591 teaches a single anode assembly, it does not extend over the entire concrete surface (see e.g. Glass ‘591 Fig.4, the 60x140x0.4mm zinc anode sheets 21 do not extend along the entire length of the 1000x1000x400mm concrete blocks 24; Page 8, lines 14-15 and 25-26). There is no explicit teaching in Glass ‘591 to indicate that the anode is meant to be elongated over the entire expansion gap, regardless of the inventors’ intentions.
Applicant argues, on pages 8-9, that Bauman ‘318 is not analogous art, does not relate to pressing against surfaces of a gap and that there is a need not to “completely fill” the expansion gap that would dissuade from the teachings of Bauman ‘318. This is not considered persuasive. Bauman ‘318 teaches the compressed member expanding to its natural state to be in contact with the sides of a gap between spaced walls (see e.g. Bauman ‘318 Figs. 3-4 and 7-8, foam 10 expanding to be in contact with the sides of the gap in which it is inserted as it completely fills the void; Col. 1, lines 26-33), this expansion to be in contact with the surfaces constituting “pressing”. Figs. 7-8 of Bauman ‘318 additionally show the expanded foam being constrained by the walls as it bulges within the gap, but forms a flat interface with the walls, indicating a mutual pressing force. Though Bauman ‘318 indicates the use of an adhesive to keep the bagged foam in place, this is referring to positioning of the foam during insertion prior to expansion of the foam (see e.g. Bauman ‘318 Col. 1, lines 36-40), and is not indicative of any lack in substantial pressing force after expansion. This expandable member also allows for in situ expansion after insertion into a gap (see e.g. Bauman ‘318 Col. 1, lines 16-20 and 26-27). Page 14, lines 4-8, of the instant specification similarly describes the invention allowing expansion of the assembly to be in contact with the surfaces of the gap after insertion. Therefore, Bauman ‘318 is analogous art as it addresses the similar problem of pressing, at least with a contacting pressure, against the walls of a gap between spaced walls, as stated previously, as well as the problem of providing an expandable unit which enables expansion after insertion into a gap. Additionally, though Bauman ‘318 teaches the gap being filled in a widthwise direction of a gap, it does not require completely filling a lengthwise direction of the gap (see e.g. Bauman ‘318 Figs. 3-4 and 7-8, foam 10 expands widthwise to fill the gap, but leaves spaces lengthwise at either side of the foam), and therefore would not interfere with the purpose of the expansion gap by completely filling it.
Applicant argues, on pages 9-10, that Bennett supports the construction of Glass ‘591 of the anode assembly extending along the entire expansion gap and provides no reason to deviate from the “ideal solution”, as well as that Bennett merely refers to conventional discrete anodes, understood to be cylindrical anodes inserted in drilled cavities. This is not considered persuasive. Firstly, as stated above, Glass ‘591 does not explicitly teach the anode assembly extending along the entire expansion gap. Second, Bennett teaches that the provision of a uniform distribution of current is more practically accomplished by a series of properly spaced discrete anodes, providing motivation for deviation from the “ideal” solution of covering the entire concrete surface (see e.g. Bennett Page 26, 4th paragraph, lines 1-4). Further, Bennett does not specify a definition of “discrete anodes”. In fact, the instant specification states that “discrete anodes” are understood in the art to refer to embedded or surface anodes with are supplied as a number of distinct units for installation on the same concrete element (see page 7, lines 17-21, of the instant specification).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795